Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                      FILED
court except for the purpose of                             Feb 11 2013, 9:40 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                        CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                         ATTORNEY FOR APPELLEE:

STEPHEN P. MURPHY, JR.                          DAVID M. SHAW
Evansville, Indiana                             Evansville, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

TAMMY SYERS,                                    )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 82A05-1205-CC-276
                                                )
JKL CONSTRUCTION & HOME                         )
MAINTENANCE,                                    )
                                                )
       Appellee-Plaintiff.                      )


               APPEAL FROM THE VANDERBURGH SUPERIOR COURT
                       The Honorable Robert J. Tornatta, Judge
                           Cause No. 82D03-1001-CC-66


                                    February 11, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                               STATEMENT OF THE CASE

      Appellant-Defendant, Tammy Syers (Syers), appeals the trial court’s judgment in

favor of Appellee-Plaintiff, JKL Construction & Home Maintenance (JKL).

      We affirm.

                                          ISSUES

      Syers raises two issues on appeal, which we restate as:

   (1) Whether JKL’s mechanics lien was timely filed; and

   (2) Whether JKL’s mechanics lien is void because of an overstated amount.

                          FACTS AND PROCEDURAL HISTORY

           Syers, a resident of Colorado, owned a three unit rental property in Evansville,

Indiana.     All units required repairs, prompting Syers to contact JKL.         JKL is a

construction company providing property restoration and repair services. The parties

verbally agreed on the scope of work and JKL estimated a price of $4,500. On May 25,

2009, JKL generated an invoice to memorialize the scope of work and the contract price.

      On May 27, 2009, Syers paid JKL $2,250 by credit card. In June 2009, JKL

purchased materials for the work. JKL also retained a subcontractor to perform part of

the services. In July, Syers notified JKL that she was dissatisfied with progress on the

work yet also offered to make another payment. On July 11, 2009, Syers paid JKL

$1,150 by credit card. On July 20, 2009, a building permit was issued for the work.

Syers informed JKL that she disputed the work done and would seek a refund of all credit

card payments to JKL. Thereafter, JKL ceased performing work on Syers’ property.
                                          2
       On Monday, October 19, 2009, JKL filed a Notice of Mechanic’s Lien in the

amount of $4,500.     On January 6, 2010, JKL filed its Complaint to Foreclose on

Mechanic’s Lien, which was later amended. On January 29, 2010, the trial court received

correspondence from Syers which it deemed to be an Answer denying JKL’s claim.

       On April 27, 2012, a bench trial was held.          JKL’s president, Sean Hopple

(Hopple), testified that JKL performed work after receiving the building permit and last

performed work on Syers’ property “a few days after” July 20, 2009. (Transcript p. 8).

Following the presentation of evidence, the trial court entered judgment in favor of JKL.

It concluded that JKL performed work as late as July 21, 2009 and had therefore timely

filed its mechanic’s lien. The trial court awarded JKL $2,582.31 for its labor and

materials and $860.77 in attorneys fees. The total amount awarded was $3,443.08 plus

court costs.

       Syers now appeals. Additional facts will be provided as necessary.

                            DISCUSSION AND DECISION

                                   I. Standard of Review

       Our review of the trial court’s judgment following a bench trial is governed by

Ind. Trial R. 52(A). See Abbey Villas Dev. Corp. v. Site Contractors, Inc., 716 N.E.2d
91, 97 (Ind. Ct. App. 1991), trans. denied. Neither party appears to have requested

special findings; the trial court therefore entered its findings sua sponte. When the trial

court enters findings sua sponte, the specific findings control only as to the issues they

cover, while a general judgment standard applies to any issue upon which the court has

                                            3
not found. In re Resnover, 979 N.E.2d 668, 671 (Ind. Ct. App. 2012). The specific

findings will not be set aside unless they are clearly erroneous, and we will affirm the

general judgment on any legal theory supported by the evidence. Id. A finding is clearly

erroneous when there are no facts or inferences drawn therefrom to support it. Id. In

reviewing the trial court’s findings, we neither reweigh the evidence nor judge the

credibility of the witnesses. Id. Rather, we consider only the evidence and reasonable

inferences drawn therefrom that support the findings. Id.

                                   II. Mechanic’s Lien

       Indiana’s mechanic’s lien statute is found at Ind. Code § 32-28-3-1, et seq.

Mechanic’s liens provide a mechanism for contractors who have not been paid to seek

payment from construction project owners by attaching a lien to real estate. See Gill v.

Pollert, 810 N.E.2d 1050, 1058 (Ind. 2004). Mechanic’s liens were unknown at common

law and are purely creatures of statute. Cho v. Purdue Research Foundation, 803 N.E.2d
1161, 1167 (Ind. Ct. App. 2004). As a consequence, mechanic’s liens can only exist

when the claimant has complied with the applicable statutory steps. Id. at 1168. The

courts generally have strictly construed the requirements for creating a lien, while

liberally applying the remedial aspects of the mechanic’s lien statutes. Id.

       Pursuant to I.C. § 32-28-3-3, a person who wishes to acquire a mechanic’s lien

must file a sworn statement and notice of the person’s intention to hold a lien. In addition

to providing details on the amount claimed and the identities of the claimant, owner, and

land, the filing must occur within certain deadlines. See I.C. § 32-28-3-3(a-c). The time

                                             4
frame relied upon in this case is set forth in I.C. § 32-28-3-3(a), which provides that liens

against property be filed within ninety days of completing the work.

       On appeal, Syers contends that JKL’s mechanic’s lien was untimely filed.

Specifically, she asserts that JKL’s notice was filed October 19, 2010 and that ninety

days’ prior to that date is July 21, 2009. Disputing the trial court’s finding that work

stopped on or after July 21, 2009, she maintains that JKL presented equivocal evidence

providing three possible dates when JKL stopped work: (1) a few days after July 11,

2009, (2) before July 17, 2009; or (3) July 20, 2009. As a result, she contends that JKL

failed to make a prima facie case that its mechanic’s lien was timely filed. We disagree.

       The trial court concluded that JKL’s mechanic’s lien was timely filed because the

lien was based on work done up until July 21, 2009. Although Syers characterizes

Hopple’s testimony on when worked ceased as inconclusive, there is evidence in the

record to support the trial court’s determination that JKL’s work stopped on July 21,

2009 or thereafter. Specifically, Hopple testified that on the day he received the building

permit, July 20, 2009, JKL was still doing work. He also testified that JKL last did work

“[a] few days after” July 20, 2009 “or a day or two thereafter.” (Tr. p. 8). We may not

ignore evidence favorable to the judgment, nor reweigh the evidence. See Abbey Villas

Dev. Corp., 716 N.E.2d at 97. Syers’ challenge is simply a request for us to do so.

       Furthermore, JKL’s mechanic’s lien notice would not fail even if, as suggested by

Syers, its work ceased on July 20, 2009. I.C. § 32-28-3-3(a) specifies that liens against

property be filed within ninety days of completion of the work. As JKL argues, the

                                             5
statute does not specify a manner for computing the ninety day time period. As a result,

“where a statute is silent as to the method of computing time, [Ind.] Trial Rule 6 applies.”

Bright PCS/SBA Communications v. Seely, 753 N.E.2d 757, 758 (Ind. Ct. App. 2001),

reh’g denied. Ind. Trial Rule 6 prescribes the manner of computing time periods “when

acts are required by […] any applicable statute.” T.R. 6(A). The rule excludes the first

day and includes the last day except where the last day falls on a Sunday. See T.R.

6(A)(2).

         We conclude that JKL’s notice was valid because it was filed ninety days after

completion of the work. The trial court took judicial notice that October 19, 2009 was a

Monday. If JKL completed work on July 20, 2009, ninety days thereafter would fall on

Sunday, October 18, 2009.       Pursuant to T.R. 6(A)(2), filing would be due on the

following day. We therefore reject Syers’ claim that JKL’s mechanic’s lien was untimely

filed.

                                   III. Overstated Lien

         Syers also contends that JKL’s mechanic’s lien is void because it overstated the

amount due. An overstatement of the amount of the lien renders the lien void where the

lien holder acts intentionally or with culpable negligence. See Abbey Villas Dev. Corp.,
716 N.E.2d at 100-101. However, “a mere mistake in the statement will not necessarily

render the whole lien void when it is evident that no fraud is intended, and where it has

not misled the defendant owner to his prejudice in making his defense.” Id.



                                             6
       Here, JKL’s lien overstated the amount established by the trial court. However,

Syers has not shown fraud or how she was misled to her prejudice. Although JKL’s

notice was for the full contract amount, its right to that amount depended upon what it

could establish at trial.   Hopple testified that he incurred approximately $2,200 in

subcontractor and materials costs, but provided value in excess of the $3,300 paid by

Syers. The trial court determined that “an appropriate amount for labor materials, and

reasonable profit and permits was $2,582.31 to which it added attorneys fees of $860.77

for a total award of $3,443.08. (Appellee’s Br. p. 12). Syers, apart from asserting at trial

that “it’s not clear exactly what the lien in this case should be,” has not demonstrated how

she was misled or prejudiced by the overstatement. (Tr. p. 35). We therefore conclude

that JKL’s lien is not void for overstating the amount proven at trial.

                                      CONCLUSION

       Based on the foregoing, we conclude that the trial court properly determined that

JKL’s mechanic’s lien was timely filed. We also conclude that the lien is not void

because of an overstatement in amount and therefore affirm the trial court’s judgment in

favor of JKL.

       Affirmed.

BAKER, J. and BARNES, J. concur




                                              7